


109 HR 6230 IH: Desalination Energy Consumption

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6230
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. Hall introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To authorize the Secretary of Energy to make energy
		  consumption reduction incentive payments to encourage the utilization of the
		  best available technology in the development of desalination facilities, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Desalination Energy Consumption
			 Reduction Act of 2006.
		2.DefinitionsFor purposes of this Act:
			(1)Qualified
			 desalination facilityThe term qualified desalination
			 facility means a facility that—
				(A)produces for sale
			 to domestic customers desalinated seawater, brackish groundwater, or surface
			 water whose source water is greater than 1000 milligrams per liter total
			 dissolved solids;
				(B)is owned or
			 operated by—
					(i)a
			 State or any political subdivision, agency, authority, or instrumentality of a
			 State;
					(ii)an
			 Indian tribe; or
					(iii)a
			 corporation responsible for providing municipal water service pursuant to State
			 or tribal law;
					(C)is first used to
			 produce commercial desalinated water for sale during the 10-year period
			 beginning on October 1 of the first fiscal year occurring after the date of
			 enactment of this Act; and
				(D)uses the best
			 available technology as determined by the Secretary.
				(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 that term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)).
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(4)StateThe
			 term State means the several States, the District of Columbia,
			 Puerto Rico, American Samoa, the Virgin Islands, Guam, and the Northern Mariana
			 Islands.
			3.Desalinated water
			 energy consumption reduction incentive payments
			(a)Incentive
			 paymentsThe Secretary shall make incentive payments in an amount
			 determined under subsection (d) to the owners of qualified desalination
			 facilities to encourage the utilization of the best available technology to
			 reduce the consumption of electrical energy in the desalination process.
			(b)Agreement;
			 deadlineThe Secretary may not make any payment to the owner or
			 operator of a quailfied desalination facility under this section unless, not
			 later than the end of fiscal year 2018, the Secretary enters into a written
			 agreement with the owner or operator to make such payment.
			(c)Payment
			 periodThe Secretary may make payments to the owner or operator
			 of a qualified desalination facility under this section for a period not to
			 exceed 10 years—
				(1)beginning on the
			 date on which the facility is first used to produce desalinated water;
			 and
				(2)ending not later
			 than September 30, 2028.
				(d)Amount of
			 payment
				(1)In
			 generalPayments made by the Secretary under this section to the
			 owner or operator of any qualified desalination facility shall be based on the
			 amount of electrical energy conserved by the facility below the benchmarks
			 included in the formula established under paragraph (2) during the payment
			 period described in subsection (c), adjusted as provided in paragraph
			 (3).
				(2)Base
			 paymentThe Secretary shall
			 establish a formula for making incentive payments to owners of qualified
			 desalination facilities producing potable water from source waters ranging from
			 1,000 to 35,000 milligrams per liter total dissolved solids or more. The
			 payment shall range from 30 cents per 1,000 gallons of potable water produced
			 for any facility that can demonstrate a savings of .25 kilowatt hours per
			 gallon to 90 cents per 1,000 gallons of potable water produced for any facility
			 that can demonstrate a savings of 4.75 kilowatt hours per gallon from a
			 benchmark for energy consumption by such facilities that ranges along a linear
			 scale from 1.8 kilowatt hours per gallon for facilities utilizing source water
			 of 1,000 milligrams per liter total dissolved solids to 14 kilowatt hours per
			 gallon for facilities utilizing source water of 35,000 milligrams per liter
			 total dissolved solids or more.
				(3)AdjustmentsIn the case of any payment made to any
			 person under this subsection in a fiscal year beginning after calendar year
			 2008, the amount of such payment shall be adjusted by multiplying such amount
			 by the inflation adjustment factor (determined under section 45K(d)(2) of the
			 Internal Revenue Code of 1986 by substituting 2008 for
			 1979 in subparagraph (B) thereof) for the calendar year in which
			 the payment is made.
				(e)ApplicationThe Secretary may not make a grant to the
			 owner or operator of a qualified desalination facility under this section
			 unless the facility submits an application to the Secretary in such form, at
			 such time, and containing such information and assurances as the Secretary may
			 require. Further, as a part of the application the applicant shall provide a
			 written assurance to the Secretary that the financial benefit of any incentive
			 payments received by the applicant will be utilized for the benefit of the rate
			 payers.
			(f)LimitationIn
			 any fiscal year not more than 60 percent of the funds made available by the
			 Secretary under this section shall be made available to the owners or operators
			 of qualified desalination facilities that obtain source water directly from the
			 sea, an estuary, or from in-bank extraction wells that are of seawater
			 origin.
			(g)PriorityIn
			 awarding incentive payments under this section, the Secretary shall give
			 priority to any application for a project that—
				(1)uses innovative
			 technologies to reduce the energy demand of the project;
				(2)uses renewable
			 energy supplies in the desalination process;
				(3)provides regional
			 water supply benefits;
				(4)provides a secure
			 source of new water supplies for national defense activities;
				(5)reduces the threat
			 of a water supply disruption as a result of a natural disaster or acts of
			 terrorism;
				(6)uses technologies
			 that minimize the damage to marine life; or
				(7)provides
			 significant water quality benefits.
				(h)Budget act
			 complianceThe authority provided by this section may be
			 exercised only in such amounts or to such extent as is provided in advance in
			 appropriations Acts.
			(i)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary $200,000,000 to carry out this section for the period encompassing
			 fiscal years 2008 through 2018.
			
